Citation Nr: 0023197	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-03 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Phoenix, Arizona, Regional Office (RO).  
In a decision of April 1998, the RO granted service 
connection for post-traumatic stress disorder, and assigned a 
30 percent disability rating, effective from June 13, 1997.  
A hearing was held at the RO in March 1999.  In a decision of 
September 1999, the hearing officer increased the rating to 
50 percent, effective from June 13, 1997.  

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the post-traumatic stress disorder and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The issue has 
been characterized accordingly.

The issues which were originally developed for appellate 
review included entitlement to an increased rating for a 
shell fragment wound of the right leg.  However, the veteran 
withdrew that issue during his hearing.  This withdrawal was 
confirmed by the veteran's representative in an informal 
hearing presentation of March 2000.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's post-traumatic stress disorder is 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent 
for post-traumatic stress disorder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
With regard to initial ratings, an appeal from an award of 
service connection and initial rating is a well-grounded 
claim as long as the rating schedule provides for a higher 
rating and the claim remains open.  See Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Accordingly, the Board finds that 
the veteran's claim for a higher rating is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has also been afforded a personal hearing.  
The Board does not know of any additional relevant evidence 
which is available.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The evidence regarding the severity of the disorder includes 
the report of a post-traumatic stress disorder examination 
conducted by the VA in September 1997 which shows that the 
examiner reviewed the veteran's claims file including his 
service medical records showing treatment for a shrapnel 
wound to the leg.  The veteran gave a history of enlisting in 
the Army at age 17, and spending 35 days in Korea.  He served 
in the infantry and saw continual combat.  The veteran's 
stressors were noted, including being struck by a fragment of 
an artillery shell, and numerous other combat incidents 
including shooting at a man he thought was an enemy soldier 
but later learned was an American.  He said that after 
returning to the United States, he had a lot of nightmares, 
and stated that to the present day he could not sleep.  He 
also said that after service he got married, but it only 
lasted three months because his wife thought he was crazy.  
He remarried at age 26, had one child, and was divorced 15 
years later.  He said that the second marriage ended because 
they each thought the other had emotional problems, and they 
were fighting all the time.  He married again for the third 
time at age 40, and stated that he was with his third wife 
for 14 years.  Regarding his employment history, he said that 
he worked in an electric manufacturing factory for five years 
after service.  His work subsequently included working as a 
truck driver for 15 years, and then in a meat packing plant 
for 7 years until it closed.  He said that he last worked as 
a taxi driver for 6 to 7 years until it obtaining Social 
Security Disability benefits five years ago.  He stated that 
some emotional disability was discovered as part of his 
overall disabled state.  He said that over all of these years 
he had never felt that he had a mental health problem and had 
never sought treatment for any kind of emotional disorder.  
Specifically, he said that he had never been hospitalized for 
any kind of nerve condition or breakdown.  

The examination report further shows that the veteran 
reported that his present symptoms included drinking only 
bottled water because regular water tasted like sulfur which 
reminded him of gunpowder.  He also stated that he could not 
stand hunting or gun stores.  He also reported that he could 
not stand anyone lighting matches because he could not stand 
the smell of them.  He reported that if he saw two or three 
people wearing khaki type pants, he felt like he was back in 
Korea again.  On occasions when he walked in the woods, the 
hills reminded him of sniper positions.  For that reason, he 
avoided walking in the woods.  He reported that he continued 
to be easily startled to this day.  He also said that a few 
days prior to the interview, a thunderclap startled him to 
the degree that he jerked and jumped into the house knocking 
his wife into the door.  He said that he still had nightmares 
of being chased at least once a week, and said that he could 
not go to sleep.  He said that when he did sleep, four hours 
was a long time.  He said that his typical day was spent 
getting up between 3:00 and 5:00 am, exercising, and doing 
work as a writer on his computer for 2 to 3 hours.  He said 
that he concentrated on religious topics, and had a couple of 
articles published in a nationwide religious bulletin.  He 
said that he would then have breakfast with his wife, and 
then take her on errands and talk with her for 2 or 3 hours.  
He may then watch television, and stated that overall he kept 
pretty busy.  He said that he spent an hour each day 
preparing for a Sunday school class, and also said that he 
worked on assignments given to him by a writers' club.  After 
supper, he watched television and turned into bed by 10:00 or 
11:00 and remained awake until midnight.  He reported that he 
could confide somewhat to his church pastor.  He said that he 
would socialize within the context of his writers' club, but 
stated that he had no friends there.  He said that he talked 
on the phone every two weeks with a daughter, but other than 
that and his relationship with his wife, he had no close 
relationships.  

The examiner noted that the stressors described by the 
veteran included periods of dissociation, confusion, 
disorientation, loss of memory for part of the events, and 
took place over a multitude of episodes, providing a 
multitude of stressors.  The examiner concluded that the 
criteria for a diagnosis of post-traumatic stress disorder 
appeared to have been met in that the veteran reported 
recurrent and intrusive distressing recollections of the 
event, recurrent dreams, persistent avoidance of stimuli 
associated with trauma, feeling of detachments from others, 
persistent difficulty falling asleep, difficulty 
concentrating, and an exaggerated startle response.  His wife 
reportedly said that he never showed his feelings.  During 
the examination itself, the veteran showed very little range 
of affect.  He reportedly came across as if he was reporting 
a news event rather than something he had personally gone 
through.  His speech was logical and coherent, but he had 
difficulty organizing himself and needed the examiner to ask 
simple questions in a step-wise fashion to have the story 
unfold.  There was, however, no bizarre or irrelevant speech.  
There was also no evidence of delusions or hallucinations.  
The veteran reported that he did have difficulty with basic 
hygiene preferring at least half the time not to shave and to 
remain in a sweat outfit which he would wear all day as well 
as sleep in.  He said that he did shower every day.  He 
reported that he got disoriented at times, and gave an 
example of losing his sense of where he was while driving a 
car.  The examiner commented that this was remarkable since 
he used to be a cab driver in the same area.  The veteran 
said that the periods of disorientation had been occurring 
for at least 12 years.  He had never consulted a physician 
about the problem, stating that if it got too serious he 
would see someone about it.  Testing for an organic brain 
disorder was entirely within normal limits, showing that the 
veteran was oriented, had a normal fund of information, had 
no difficulty with simple calculations, and was able to 
abstract and find similarities without problem.  He had no 
difficulties with simple calculations and was able to 
abstract and find similarities without a problem.  He was, 
however, somewhat slow in answering some of the questions.  
There was no history of suicidal or homicidal ideation.  
There was no recent problem with controlling his temper or 
difficulty with impulse control.  There were no times of 
obsessive-compulsive symptoms, and no history of panic 
attacks.  The veteran reportedly had poor insight and poor 
judgment regarding his own symptoms.  The examiner noted that 
the veteran was competent to manage benefits.  The diagnosis 
was post-traumatic stress disorder, chronic, delayed, with no 
difficulty meeting criteria for that diagnosis.  The examiner 
assigned a global assessment of functioning (GAF) score of 
55, meaning that he had moderate symptoms.  For example, 
disorientation, moderate difficulty maintaining friends and 
marital relationships, inability to function any longer in 
the occupation of cab driver, and other symptoms consistent 
with a moderate case of post-traumatic stress disorder.  

VA outpatient medical records show that the veteran has been 
seen on a few occasions for treatment of his post-traumatic 
stress disorder.  A mental health clinic record dated in 
August and September 1998 shows that the veteran had a 
provisional diagnosis of post-traumatic stress disorder.  Two 
interviewers found the veteran to be alert and oriented in 
all spheres.  There was no evidence of a thought disorder.  
His mood was normal, and appropriate to content.  His affect 
had a good range.  He was cooperative and forthcoming during 
the interview.  His primary complaint related to his post-
traumatic stress disorder secondary to combat in Korea.  When 
describing the events, the veteran clearly became agitated 
and uncomfortable.  Although willing to describe the events, 
it was clearly difficult for him.  The veteran reported that 
he suffered from intrusive memories and nightmares secondary 
to his combat experiences on an almost daily basis.  He said 
that he rarely got a full night of sleep.  He also described 
having some episodes of spacing out which reportedly sounded 
liked dissociative episodes.  

A VA psychology note dated in September 1998 shows that the 
veteran had been practicing relaxation exercises with 
uncertain results.  The assessment was PTSD.  A psychology 
note dated later in September 1998 shows that the session 
focused on reviewing and reinforcing relaxation techniques 
and skills.  In addition, ways in which a process would be 
used to desensitize the veteran to traumatic memories were 
reviewed.  The assessment was PTSD.  

The veteran testified in support of his claim during a 
hearing held in March 1999.  He said that as a result of his 
post-traumatic stress disorder, he liked to get away from 
everybody and just be by himself.  He said that in the past 
he had considered and attempted suicide.  He said that 
sometimes when he was going someplace, he would forget where 
he was at and would have to look around in order to figure 
out where he was.  He said that his wife had told him that he 
acted like the world was coming to an end.  He also said that 
all the time he started projects but did not finish them.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in June 1999 contains a history similar 
to that recorded in the September 1997 VA post-traumatic 
stress disorder examination.  On objective examination, the 
veteran appeared alert, neat, cooperative, and soft spoken.  
He had diminished hearing.  His speech and thinking were 
organized and goal directed.  He had an appropriate mood and 
affect during the interview.  His attention, concentration 
and memory were diminished.  There was no evidence of 
delusions, auditory hallucinations, or suicidal or homicidal 
ideation.  His insight and judgment were not impaired.  The 
examiner indicated that the veteran was competent to manage 
his benefits.  The diagnosis was post-traumatic stress 
disorder, chronic, moderate by history.  Psychosocial 
stressors included being unemployed and inability to work due 
to emotional instability.  The examiner assigned a current 
GAF score of 45, and stated that the score had been 55 in the 
past year.  

After considering the evidence, the Board finds that the 
evidence supports the claim for a higher rating.  The Board 
notes that the GAF score which was 55 during the first VA 
examination is considered to be consistent with moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g. few friends, 
conflicts with peers or coworkers).  The score of 45 which 
was assigned during the second examination is consistent with 
serious impairment.  A score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  See 38 C.F.R. § 4.125 (61 Fed. Reg. 52700 
(1996)) (which incorporates the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders).  

The Board finds that the veteran's post-traumatic stress 
disorder is productive of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Such 
symptoms were found during the examinations, and were 
contained in the hearing testimony.  For example, the 
examination reports contain the veteran's account of 
incidents of spatial disorientation during which he was 
driving and suddenly realized that he did not know where he 
was.  Neglect of personal hygiene in the form of not shaving 
and wearing the same clothing during the day and at night 
were noted in the 1997 examination.  Impairment of attention, 
concentration and memory were noted in the 1999 examination 
report.  A history of difficulty in maintaining employment 
was also noted.  Accordingly, the Board concludes that the 
criteria for an initial disability rating of 70 percent for 
post-traumatic stress disorder are met.

The Board further finds, however, that the evidence does not 
reflect total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Such 
manifestations are not noted in either the medical evidence 
or the veteran's own testimony.  Accordingly, a rating higher 
than 70 percent is not warranted.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 
38 C.F.R. § 4.1  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected post-
traumatic stress disorder.  The Board does not find that the 
veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
The Board notes that the disability has not required frequent 
hospitalizations.  The Board also notes that the veteran has 
already received a total disability rating based on 
individual unemployability based on the combined impairment 
from his multiple service-connected disabilities.  Therefore, 
referral of this matter for consideration under the 
provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996). 


ORDER

An initial rating of 70 percent for post-traumatic stress 
disorder is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

